UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 COMMISSION FILE NUMBER 0-16934 BOL BANCSHARES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) LOUISIANA 72-1121561 (STATE OF INCORPORATION) (IRS EMPLOYER IDENTIFICATION NO.) 300 ST. CHARLES AVENUE, NEW ORLEANS, LA70130 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (504) 889-9400 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: NONE Common Stock, par value $1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of March 29, 2011, the aggregate market value of the voting common equity stock held by non-affiliates of the registrant was $1,963,895.For this purpose, certain executive officers and directors are considered affiliates. The number of shares of Common Stock outstanding as of March 29, 2011 was 179,145. Cross Reference Index Page Part I Item 1: Business 2 Item 2: Properties 6 Item 3: Legal Proceedings 7 Item 4: Submission of Matters to a Vote of Security Holders 7 Part II Item 5: Market for Registrant’s Common Equity and Related Stockholder Matters 8 Item 6: Management’s Discussion and Analysis 8 Item 7: Financial Statements and Supplementary Data 34 Item 8: Changes in and Disagreements with Accountants and Financial Disclosure 70 Item 8A(T): Controls and Procedures 70 Item 8B: Other Information 71 Part III Item 9: Directors and Executive Officers of the Registrant 71 Item 10: Executive Compensation 72 Item 11: Security Ownership of Certain Beneficial Owners and Management 73 Item 12: Certain Relationships and Related Transactions 74 Item 13: Exhibits and Reports on Form 8-K (a) Exhibits 74 (b) Reports on Form 8-K 74 Item 14: Principal Accountant Fees and Services 74 Signatures 75 1 Index Item 1 Description of Business Here and after BOL Bancshares, Inc. shall be referred to as the Company and subsidiary Bank of Louisiana shall be referred to as the Bank. History and General Business The Company was organized as a Louisiana corporation on May 7, 1981, for the purpose of becoming a registered bank holding company under the Bank Holding Company Act of 1956, as amended (the “BHC Act”).The Company remained inactive until April 29, 1988, when it acquired the Bank in a three-bank merger of the Bank of Louisiana in New Orleans (the “Old Bank”), Bank of the South (“South Bank”), and Fidelity Bank & Trust Company, all Louisiana state-chartered banks.The Old Bank was the surviving bank in the merger and subsequently changed its name to the Bank’s current name.The merger was originally accounted for as a “purchase”, but after discussions with the Securities and Exchange Commission, the accounting treatment of the merger was changed to a manner similar to a “pooling of interests”.[Since the change in accounting treatment, the Company has recast its financial statements, to reflect “pooling” accounting.]In addition, at the time of the bank’s merger, the Company merged with BOS Bancshares, Inc., a Louisiana corporation, and the registered bank holding company for South Bank.The Company was the surviving entity in that merger.The Company is the sole shareholder and registered bank holding company of the Bank. Other than owning and operating the Bank, the Company may also engage, directly or through subsidiary corporations, in those activities closely related to banking that are specifically permitted under the BHC Act.See “Supervision and Regulation Enforcement Action”.The Company, after acquiring the requisite approval of the Board of Governors of the Federal Reserve System (the “FRB”) and any other appropriate regulatory agency, may seek to engage de novo in such activities or to acquire companies already engaged in such activities.The Bank has formed BOL Assets, LLC to engage in the permissible activity of holding real estate from loans which were in default and held past the FDIC’s time limits.There can be no assurance, however, that the Company will not form or acquire any other entity in the future. 2 Index If the Company attempts to form or acquire other entities and engage in activities closely related to banking, the Company will be competing with other bank holding companies and companies currently engaged in the line of business or permissible activity in which the Company might engage, many of which have far greater assets and financial resources than the Company and a greater capacity to raise additional debt and equity capital.See “Territory Served and Competition”. Forward-Looking Statements are Subject to Change We make certain statements in this document as to what we expect may happen in the future.These statements usually contain the words “believe”, “estimate”, “project”, “expect”, “anticipate”, “intend” or similar expressions.Because these statements look to the future, they are based on our current expectations and beliefs.Actual results or events may differ materially from those reflected in the forward-looking statements.You should be aware that our current expectations and beliefs as to future events are subject to change at any time, and we can give no assurances that the future events will actually occur. Critical Accounting Policies In reviewing and understanding financial information of the Company, you are encouraged to read and understand the significant accounting policies used in preparing our consolidated financial statements.These policies are described in Note A of the notes to our consolidated financial statements included in this Form 10-K.Our accounting and financial reporting policies conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry.Accordingly, the consolidated financial statements require certain estimates, judgments, and assumptions, which are believed to be reasonable, based upon the information available.These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the periods presented.The following policies comprise those that management believes are the most critical to aid in fully understanding and evaluating our reported financial results.These policies require numerous estimates or economic assumptions that may prove inaccurate or may be subject to variations which may significantly affect our reported results and financial condition for the period or in future periods. 3 Index Allowance for Loan Losses. We have identified the evaluation of the allowance for loan losses as a critical accounting policy where amounts are sensitive to material variation.The allowance for loan losses is established through a provision for loan losses charged to expense.Loans are charged against the allowance for loan losses when management believes that the collectability of the principal is unlikely.Subsequent recoveries are added to the allowance.The allowance is an amount that management believes will cover known and inherent losses in the loan portfolio, based on evaluations of the collectability of loans.The evaluations take into consideration such factors as changes in the types and amount of loans in the loan portfolio, historical loss experience, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral, estimated losses relating to specifically identified loans, and current economic conditions.This evaluation is inherently subjective as it requires material estimates including, among others, exposure at default, the amount and timing of expected future cash flows on impacted loans, value of collateral, estimated losses on our commercial and residential loan portfolios and general amounts for historical loss experience.All of these estimates may be susceptible to significant change. Banking Industry The Company derives its revenues largely from dividends from the Bank when the Bank upstreams dividends.As is the case with any financial institution, the profitability of the Bank is subject, among other things, to fluctuating availability of money, loan demand, changes in interest rates, actions of fiscal and monetary authorities, and economic conditions in general.See “Banking Products and Services”, “Supervision and Regulation Enforcement Action”, and “Management’s Discussion and Analysis”. Banking Products and Services The Bank is a full service commercial bank that provides a wide range of banking services for its customers.Some of the major services that it offers include checking accounts, negotiable order of withdrawal (“NOW”) accounts, individual retirement accounts (“IRAs”), savings and other time deposits of various types, and business, real-estate, personal use, home improvement, automobile, and a variety of other loans, as discussed more fully below.Other services include letters of credit, safe deposit boxes, traveler’s checks, credit cards, wire transfer, e-banking, night deposit, and drive-in facilities.Prices and rates charged for services offered are competitive with the area’s existing financial institutions in the Bank’s primary market area. The Bank offers a wide variety of fixed and variable rate loans to qualified borrowers.With regard to interest rates, the Bank continues to meet legal standards while remaining competitive with the existing financial institutions in its market area.The specific types of loans that the Bank offers include the following: Consumer Loans.The Bank’s consumer loans consist of automobile, mobile home, recreational vehicle, and boat loans; home improvement and second-mortgage loans; secured and unsecured personal expense loans; and educational loans. Real Estate Loans.The Bank’s real estate loans consist of residential first and second mortgage loans on one-to-four family homes; construction and development loans; multiple dwelling unit loans; housing rehabilitation loans; loans to purchase developed real property; and commercial real estate loans. 4 Index Commercial Loans (Secured and Unsecured).The Bank’s commercial loans consist of working capital loans, secured and unsecured lines of credit, and small equipment loans. Credit Cards.The Bank offers a variety of nationally recognized credit cards, in addition to its own Mr. Bol credit card, and private label credit cards for use at retail establishments nationwide.As of December 31, 2010 the Bank held $6,321,000 in credit card debt. The Bank has a number of proprietary accounts it services which is included above.These accounts consist largely of small to medium sized merchants who have issued their own private-label credit cards.The Bank acquires these credit card accounts, typically with reserves posted, and requires the merchant to repurchase accounts 180 days or more past due.As of December 31, 2010 the Bank held $318,000 in proprietary accounts. Territory Served and Competition Market Area.The market area for the Bank is defined in the Bank’s Community Reinvestment Act Statement as the greater New Orleans metropolitan area.This area includes all of the City of New Orleans and surrounding Parishes.The Bank has branch offices in Orleans, Jefferson, and St. Tammany Parishes. Population.The U.S. Census Bureau’s latest count on the population of New Orleans stands at 343,829 residents a slight increase than estimated. About 1.17 million residents were counted in 2010 in the seven-parish metropolitan area. Competition.The Bank competes with other commercial banks, savings and loan associations, credit unions, and other types of financial services providers in the New Orleans metropolitan area. The Bank is one of the smallest commercial banks in New Orleans in terms of assets and deposits. Economy.While there is still a long way to go, considerable measurable progress is being made towards New Orleans region’s gradual economic recovery in the aftermath of the widespread devastation wreaked by Hurricanes Katrina (August 29, 2005) and Rita (September 24, 2005), thanks to the convergence of a number of factors; education reform, an influx of young entrepreneurial talent, a motivated labor force and a business-friendly government. Governmental agencies and coalitions have crafted and embraced comprehensive plans for rebuilding New Orleans and its surrounding parishes for the near, medium and long term.Our communities and citizens are working hard to make a solid come-back.Our vision is one of a more livable, sustainable and safer future for New Orleans, which will include all the rich cultural and architectural heritage that has made the region so beloved to natives and visitors alike. The recession in the broader economy could have an adverse effect on Bank of Louisiana’s financial condition.Recessionary conditions and a subsequent period of slow recovery in the broader economy could adversely affect the financial capacity of businesses and individuals in our market area.These conditions could, among other consequences, increase the credit risk inherent in the current loan portfolio, restrain new loan demand from creditworthy borrowers, prompt the Bank to tighten its underwriting criteria and reduce liquidity in the Bank’s customer base and the level of deposits that they maintain.These economic conditions could also delay the correction of the imbalance of supply and demand in certain real estate markets. Legislative and regulatory actions taken in response to these conditions could impose additional restrictions and requirements on the Bank.The current and further deterioration in the residential construction and commercial real estate markets may lead to increased nonperforming assets in Bank of Louisiana’s portfolio and increased provisions for losses on loans, which could have a material adverse effect on our capital, financial condition and results of operation. 5 Index Employees.As of December 31, 2010, the Bank had 67 full-time and approximately 11 part-time employees, including executive officers, loan and other banking officers, branch personnel, operations personnel and other support personnel.The Bank considers its relationship with its employees to be very good.The employee benefit programs provided by the Bank include group life and health insurance, paid vacations, sick leave, and a Section 401(k) savings plan.The Company has no employees who are not employees of the Bank.See “Executive Compensation”. Item 2 Description of Property.In addition to its main office, the Bank has five branch locations and an operations center.Set forth below is a description of the offices of the Bank. Main Office.The main office of the Company is located at 300 St. Charles Avenue in the central business district of New Orleans, Louisiana.The building consists of approximately 13,100 square feet of office space, and parking is provided on the streets and commercial lots nearby.The Bank occupies the ground floor and the fourth floor.The second and third floors are leased to a single entity.Rental income received is $2,543 per month.The lease commenced December 15, 2003 and terminates on December 15, 2018.The Bank owns the building. Severn Branch.The Severn Branch of the Bank is located in the central business district of Metairie at 3340 Severn Avenue, Metairie, Louisiana.The premises consist of approximately 4,600 total square feet of office space on the first floor of a four-story office building, and parking is provided for approximately 100 cars.Rental income received during 2010 and 2009 was $267,386 and $260,464, respectively. Oakwood Branch.The Oakwood Branch of the Bank is located in the Oakwood Shopping Center at 197 Westbank Expressway, Gretna, Louisiana.The premise consists of approximately 3,730 total square feet of office space, which includes 1,560 square feet designated for its drive-in facility.The Bank leases the lobby and drive-in facility from Oakwood Shopping Center, Ltd.There was heavy storm damage to this shopping center and the Bank has relocated its branch to another location within the shopping center and reopened during the 4th quarter of 2007.The lease will expire November 14, 2016 with a monthly lease amount of $13,905 per month. Lapalco Branch.The Lapalco Branch of the Bank is located in the Belle Meade Plaza Shopping Center at 605 Lapalco Boulevard, Gretna, Louisiana.The premises consist of approximately 2,500 square feet of office space in a one-story building, and parking is provided by the shopping center.The lease will expire March, 2017 with a monthly lease amount of $6,384 per month. Gause Branch.The Gause Branch of the Bank is located in the central business district of Slidell at 636 Gause Boulevard, Slidell, Louisiana.The building consists of approximately 13,800 total square feet of office space in a three-story office building, and parking is provided for approximately 50 cars.The Bank owns the building and underlying land upon which it is situated.The Bank occupies approximately 3,300 square feet in this building and leases the remaining space to various tenants for varying rental rates and terms.Rental income received during 2010 totaled $70,931. 6 Index Tammany Mall Branch.The Tammany Mall Branch of the Bank is located at 3180 Pontchartrain, Slidell, Louisiana.The premises consist of approximately 4,000 total square feet of office space, and parking is provided for approximately 40 cars.The Bank owns the building. Operations Center.The Bank’s operations center, which houses its accounting, audit, data processing, credit card, bookkeeping, and marketing departments, is located at 3340 Severn Avenue, Metairie, Louisiana.The building consists of approximately 44,500 total square feet of space in a four-story office building, and parking is provided for approximately 200 cars. Item 3 Legal Proceedings Because of the nature of the banking industry in general, the Company and the Bank are each party from time to time to litigation and other proceedings in the ordinary course of business, none of which (other than those described below), either individually or in the aggregate, have a material effect on the Company’s and/or the Bank’s financial condition.Reserves for such litigation, if the Company deems such litigation to have sufficient merit or which may subject the Company to significant exposure have been posted and are reflected in the Company’s consolidated financial statements. The following actions, however, have been brought against the Bank and, if the claimants were wholly successful on the merits, could result in significant exposure to the Bank: 1. The Bank is a defendant in a lawsuit involving the clearing of a safety deposit box at the Gause branch by a notary with authority from the court to do so in the succession of the owner of the box. This matter is pending on appeal to the First Circuit Court of Appeals in Baton Rouge. The appeal process has just begun and the matter will probably pend for at least 12 months. The appeal has absolutely no merit and its doubtful that the Bank has any exposure. 2.The Bank entered into an agreement with a company for disaster protection.The company had a contract to provide technical and physical backup in the event the Bank’s data systems were impaired by a natural disaster.When Katrina hit, however, the company woefully failed to provide the services agreed and the Bank made a demand for payment of $901,992.50.The Bank filed suit and the case resulted in a judgment in favor of the company. In May of 2010 a final settlement was reached and the Bank paid $90,000. 3.The Bank originally sued for declaratory relief regarding the Bank’s right to suspend some of the lease payments made for the Oakwood branch due to damages caused by Katrina. The stay on this litigation is no longer applicable since the owner’s parent company has reorganized in the bankruptcy proceedings. Recently the owner’s parent company’s counsel made an offer to resolve this litigation on a business proposition. In this case there is no exposure and the matter is simply one of renegotiating the lease payment schedule to hopefully place as much of the payment at the tail of the lease. Item 4 Submission of Matters to a Vote of Security Holders There were no matters submitted, during the fourth quarter of fiscal year 2010 to a vote of security holders, through the solicitation of proxies. 7 Index Item 5 Market for Registrant’s Common Equity and Related Stockholder Matters There is no established trading market in the shares of Bank Stock, as the Company owns 100% of the issued and outstanding shares of Bank Stock.There is no established trading market in the shares of Company Common Stock.The Company Common Stock is not listed or quoted on any stock exchange or automated quotation system.Management is aware, however, that Dorsey & Company, New Orleans, Louisiana does make a market in the Company Common Stock.The following table sets forth the range of high and low sales prices of Company Common Stock since 2009, as determined by the Company based on trading records of Dorsey & Company.The following table does not purport to be a listing of all trades in Company Common Stock during the time periods indicated, but only those trades of which Dorsey and Company has informed the Company.The prices indicated below do not reflect mark-ups, mark-downs, or commissions, but do represent actual transactions.Finally, the prices listed below are not necessarily indicative of the prices at which shares of Company Stock would trade.As of December 31, 2010, the Company had approximately 576 shareholders of record.There were no dividends declared on the Company common stock for the years ended 2010 or 2009. High Low High Low First Quarter — Second Quarter — Third Quarter — — Fourth Quarter — — No dividends were paid on shares of Company Common stock in 2010 or 2009. Annual Shareholders Meeting The Annual Meeting of the shareholders of Registrant will be held at 300 St. Charles Avenue, 4th Floor, New Orleans, Louisiana, on Tuesday April 12,2011 at 3:30 p.m. Independent Auditors LaPorte, Sehrt, Romig & Hand, 111 Veterans Memorial Blvd., Suite 600, Metairie, LA 70005-4958. Item 6 MANAGEMENT’S DISCUSSION AND ANALYSIS The following discussion and analysis is intended to provide a better understanding of the consolidated financial condition and results of operations of BOL Bancshares, Inc. (the “Company”) and its bank subsidiary, (the “Bank”) for the years ending December 31, 2010, 2009, and 2008.This discussion and analysis should be read in conjunction with the consolidated financial statements, related notes, and selected financial data appearing elsewhere in this report. 8 Index This discussion may contain certain forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those stated.Readers are cautioned not to place undue reliance on these forward-looking statements. Quantitative and Qualitative Disclosures about Market Risk, Catastrophic Events, and Future Growth Management considers interest rate risk to be a market risk that could have a significant effect on the financial condition of the Company. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition, and/or operating results.Difficult conditions in the financial services markets may materially and adversely affect the business and results of operations of the Bank and the Company. Dramatic declines in the housing market during the past year, along with falling home prices and increasing foreclosures and unemployment, have resulted in significant write downs of asset values by financial institutions, including government-sponsored entities and major commercial and investment banks.These write-downs, initially of mortgage-backed securities by spreading to credit default swaps and other derivative securities, have caused many financial institutions to seek additional capital, to merge with larger and stronger institutions, and, in some cases, to fail.Many lenders and institutional investors have reduced, and in some cases, ceased to provide funding to borrowers, including other financial institutions.This market turmoil and tightening of credit have led to an increased level of commercial and consumer delinquencies, lack of consumer confidence, increased market volatility, and widespread reduction of business activity generally, which could have a material adverse effect on our business and operations.A worsening of these conditions would likely exacerbate any adverse effects of these difficult market conditions on us and others in the financial institutions industry.As a rule however, the majority of small community banks, such as Bank of Louisiana, have strong reserve positions and are well capitalized. The occurrence of catastrophic events such as hurricanes, tropical storms, earthquakes, windstorms, floods, severe winter weather, fires and other catastrophes could adversely affect our consolidated financial condition or results of operations.Unpredictable natural and other disasters could have an adverse effect on us in that such events could materially disrupt our operations or the ability or willingness of our customers to access financial services offered by us.The incidence and severity of catastrophic events could nevertheless reduce our earnings and cause volatility in our financial results for any fiscal quarter or year and have a material adverse effect on our financial condition or results of operation. The Company is a customer-focused organization.Future growth is expected to be driven in a large part by the relationships maintained with customers.While the Company has assembled an experienced management team, and has management development plans in place, the unexpected loss of key employees could have a material adverse effect on the Company’s business and may result in lower revenues. 9 Index Hurricane Katrina Disclosure Insurance proceeds received for storm damages caused by Hurricane Katrina has covered the damages sustained to the Bank’s branches.Of the 7 branch locations that were affected by Hurricane Katrina, only the Carrollton branch was not reopened. The remaining funds totaling $817,077 were taken into income in 2009 after the completion of all repairs. Overview The Company provides a full range of quality financial services in selected market areas.As of December 31, 2010, the Company’s total assets were $94,376,000 as compared to $92,652,000 at December 31, 2009.This is due to deposits returning to their pre-Katrina levels absent of FEMA and insurance proceeds. Loans comprise the largest single component of the Bank’s interest-earning assets and provide a far more favorable return than other categories of earnings assets.The Bank’s loans totaled $60,236,000, and $58,303,000 net of unearned discount and Allowance for Loan Losses at December 31, 2010, and 2009.The Bank’s net interest margin was 6.86% for the year ended December 31, 2010 as compared to 6.79% for the year ended December 31, 2009. Historically, credit card loans have been an important part of the Bank’s total loan portfolio.However, the Bank has been diversifying its earning assets into commercial and installment loans.At December 31, 2010, credit card loans were $6,321,000 and represented 10.49% of the Bank’s net loan portfolio of $60,236,000. At December 31, 2009, credit card loans were $7,113,000 and represented 12.20% of the Bank’s loan portfolio of $58,303,000. The Bank’s current strategy is to continue to grow its traditional banking operations primarily in the metropolitan New Orleans area and to expand its proprietary accounts, so long as it can maintain the minimum required Tier 1 leverage ratio required.The Bank focuses on providing its customers with the financial sophistication and breadth of products of a regional bank while successfully retaining the local appeal and level of service of a community bank. Results of Operations Net Income - December 31, 2010 Compared to December 31, 2009 The Company’s net income for the year 2010 was $299,000, or $1.67 per share, an increase of $164,000, or an increase of $0.92 per share from the Company’s net income of $135,000 in 2009. Net interest income which is total interest income (including fees) less total interest expense was $5,613,000 in 2010 compared to $5,627,000 in 2009. Interest on earning assets decreased $51,000 from $6,111,000 in 2009 to $6,060,000 in 2010.Interest income on investment securities decreased $25,000 from $34,000 earned in 2009 to $9,000 in 2010. This interest decrease was due to the yields derived on security investments falling from an average of 1.35% received in 2009 to an average interest rate of 0.42% in 2010.In addition, due to the falling rates, the Bank reduced the average amount invested in securities from $2,510,000 in 2009 down to $2,036,000 in 2010, until such time as the market improves. Interest income generated by the loan portfolio decreased a total of $18,000 from $5,994,000 in 2009 to $5,976,000 in 2010, due to the decrease in rates charged from 10.09% in 2009 to 9.77% charged in 2010. Federal funds interest income decreased by $5,000 and certificate of deposits decrease by $3,000. 10 Index Interest on deposits decreased $18,000 from $391,000 in 2009 to $373,000 in 2010.This decrease resulted primarily from a decrease in the average rates paid on deposits from an average rate of 0.87% in 2009 to 0.79% in 2010, even with an increase in the average balance of interest bearing deposits from $44,654,000 in 2009 to $44,936,000 in 2010. The provision for loan losses decreased $231,000 from $536,000 in 2009 to $305,000 in 2010. In 2010 Personal loans ended with a net charge-off of $6,736, Commercial loans had a net recovery of $22,168, Overdrafts had a net charge-off of $14,240 and Credit cards with a net charge-off of $305,879. Non-interest income decreased $496,000 from $1,989,000 in 2009 to $1,493,000 in 2010. This decrease was due to a mix of a decrease in Other income of $929,000 due primarily to Katrina insurance proceeds remaining and taken into income in 2009 and a decrease of $13,000 in Cardholder income, Membership fees and Other commissions and fees. The overall decrease was offset by an increase in Service charges of $14,000, an increase in NSF charges of $47,000, and a net increase of $385,000 on income from ORE pertaining to the sale of three lots on Morrison Road. Non-interest expense decreased $291,000.The major components were a decrease of $150,000 in Salaries and Employee Benefits, a decrease in Insurance and Assessments of $44,000, a decrease in Miscellaneous Losses of $156,000 and a decrease in Other operating expenses of $241,000. The primary offset to the decreases were an increase in the maintenance, repairs and upkeep of ORE properties of $203,000, an increase in Professional fees of $30,000, an increase in Outsourcing fees of $30,000, an increase in Occupancy expense of $20,000 and Other expenses of $17,000. The Company recognized an income tax benefit of $76,023 for 2010, as compared to income tax expense of $77,182 for 2009. The income tax benefit for 2010 was a result of an increase in the Company’s dividend received deduction, as well as adjustments to the Company’s current and deferred income tax liability accounts. Net Income - December 31, 2009 Compared to December 31, 2008 The Company’s net income for the year 2009 was $135,000, or $0.75 per share, a decrease of $589,000, or a decrease of $3.29 per share, from the Company’s net income of $724,000 in 2008. Net interest income, which is total interest income (including fees) less total interest expense, was $5,627,000 in 2009 compared to $6,358,000 in 2008. 11 Index Interest on earning assets decreased $1,105,000 from $7,216,000 in 2008 to $6,111,000 in 2009.$623,000 of the interest reduction on earning assets was due to the decrease in interest income earned on the sale of Federal Funds from $648,000 earned in 2008 to $25,000 earned in 2009.This interest income reduction was due in part by the Federal Reserve’s adoption of a Zero Interest Rate Policy thereby decreasing the rates earned on Federal Funds Sold from an average of 2.00% paid in 2008 down to an average of 0.15% paid in 2009.In addition, the average amount of Federal Funds available to sell in 2009 decreased from $32,448,000 in 2008 to $16,677,000 in 2009. Interest income on investments decreased $74,000 from $108,000 earned in 2008 to $34,000 in 2009. This interest income decrease was due to the yields derived on security investments falling from an average of 2.73% received in 2008 to 1.35% received in 2009.In addition, due to the falling rates, the Bank reduced the average amount invested in securities from $3,957,000 in 2008 down to $2,510,000 in 2009, until such time as the market improves. As an alternative investment the Bank invested in several time deposits with various banks totaling an average of $4,294,000 earning $58,000 due to a yield of 1.35%. Interest income generated by the loan portfolio decreased a total of $461,000 from $6,460,000 in 2008 to $5,994,000 in 2009, due to the decrease in rates charged from 11.24% in 2008 to 10.09% charged in 2009. Interest on deposits decreased $354,000 from $745,000 in 2008 to $391,000 in 2009.This decrease was due to a drop in interest bearing deposits of $4,702,000, from $49,356,000 in 2008 as compared to $44,654,000 in 2009.In addition the average rates paid on deposits decreased from an average of 1.51% in 2008 to 0.87% in 2009. The provision for loan losses increased $279,000 from $257,000 in 2008 to $536,000 in 2009.Net charge-offs on Commercial loans increased $157,000 from a net recovery of ($20,000) in 2008 to a net charge-off of $137,000 in 2009.Credit Card net charge-offs increased $112,000 from $268,000 in 2008 to $380,000 in 2009. Non-interest income increased $273,000 from $1,716,000 in 2008 to $1,989,000 in 2009.This increase was due to a mix of an increase of $387,000 in the other miscellaneous income category, from $580,000 in 2008 due to a gain on the sale of Visa stock, to $967,000 in 2009 which consisted primarily of Katrina insurance proceeds remaining and taken into income, after all storm damage repairs were completed, and a decrease of $88,000 in service charge income from $505,000 in 2008 to $417,000 in 2009.In addition, credit card fees decreased $70,000 from $294,000 in 2008 to $224,000 in 2009 and other credit card income decreased $87,000 from $492,000 in 2008 to $405,000 in 2009.The decreases in credit card noninterest income are due to a decrease in outstanding credit card balances totaling approximately $1,575,000 from an average of $8,602,000 average outstanding in 2008 to an average of $7,027,000 outstanding in 2009. 12 Index Non-interest expense increased $212,000 from $6,656,000 in 2008 to $6,868,000 in 2009.This increase was primarily due to an increase in salaries and benefits, which increased $67,000 from $2,697,000 in 2008 to $2,764,000 in 2009, as well as an increase in insurance and assessments, which increased $131,000 from $93,000 in 2008 to $224,000 in 2009, due to the special assessments imposed by the FDIC for failed banks.In addition, other losses increased $180,000 in part due to the Bank having to pay a contract for services to a major company designated as a back-up during Katrina disaster.When the company failed to perform according to the contract, the Bank sued for breach of contract.However, the judge ruled from the bench that the Bank was liable to pay the remainder of the service contract in the amount of $84,000.Additional other loses incurred by the Bank included $24,000 in fraud at the branch level and credit card fraud of $21,000 during 2009.These increases were partially offset by a decrease in outsourcing expense of $147,000, from $1,468,000 in 2008 to $1,321,000 in 2009, as a result of the reduction in outstanding credit card balances for 2009. The following table shows interest income on earning assets and related average yields, as well as interest expense on interest bearing liabilities and related average rates paid for the years 2010, 2009 and 2008. TABLE 1 Average Balances, Interests and Yields (Dollars in Thousands) Average Balance Interest Yield/Rate Average Balance Interest Yield/Rate Average Balance Interest Yield/Rate ASSETS INTEREST-EARNING ASSETS: Loans, net of Unearned income (1)(2) % % % Certificates of Deposits 55 % 58 % 0 0 % Investment securities 9 % 34 % % Federal funds sold 20 % 25 % % Total Interest-Earning Assets % % % Cash and due from banks Allowance for loan Losses ) ) ) Premises and equipment Other Real Estate Other assets TOTAL ASSETS LIABILITIES AND SHAREHOLDERS’ EQUITY INTEREST-BEARING LIABILITIES: Deposits: Demand Deposits 89 % 75 % % Savings deposits 75 % 79 % % Time deposits % % % Total Int-Bearing Deposits % % % Long-Term debt 74 % 94 % % Total Interest-Bearing Liabilities % % % Non-interest-bearing deposits Other liabilities Shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY Net Interest Income Net Interest Spread % % % Net Interest Margin % % % (1) Fee income relating to loans of $343,000 in 2010, $374,000 in 2009 and $513,000 in 2008 is included in interest income. (2) Non-accrual loans are included in average balances and income on such loans, if recognized, is recognized on the cash basis. 13 Index The below table presents changes in interest income and interest expense, and distinguishes between the changes related to increases or decreases in average outstanding balances of interest-earning assets and interest-bearing liabilities (volume), and the changes related to increases or decreases in average interest rates on such assets and liabilities (rate) for the years ended December 31. Table 2 Rate/Volume Analyses (1) 2010 vs 2009 2009 vs 2008 Increase (Decrease) Increase (Decrease) Due to Change in: Due to Change in: (Dollars in Thousands) Rate Volume Total Rate Volume Total Net Loans ) Cert of Deposits (8
